Citation Nr: 0735104	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.  The veteran also had a subsequent period of service 
with a reserve component from April 1956 to April 1959.

This case arises from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
denied eligibility for RH insurance under 38 U.S.C.A. § 
1922(a).

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disability will be addressed in a separate decision.


FINDINGS OF FACT


1.  A September 2003 rating decision granted the veteran 
service connection for depression, evaluated as 50 percent 
disabling; bilateral hearing loss, evaluated as 20 percent 
disabling; and tinnitus, evaluated as 10 percent disabling; 
these are the veteran's only service-connected disabilities.

2.  The medical evidence shows that the veteran has non-
service-connected osteoarthritis and hypertension.  

3.  The veteran has been granted disability benefits from the 
Social Security Administration (SSA) based on his 
osteoarthritis and hypertension.  

4.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.



CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
has not been shown.  38 U.S.C.A. § 1922 (West 2002); 38 
C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 
dictate the outcome of this case.  Where the facts averred by 
a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.  The failure to 
carry out such required development under those circumstances 
is nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Analysis

In a September 2003 rating decision, VA granted the veteran 
service connection for depression, evaluated as 50 percent 
disabling; bilateral hearing loss, evaluated as 20 percent 
disabling; and tinnitus, evaluated as 10 percent disabling.  
These are the veteran's only service-connected disabilities.

In an April 2004 favorable determination, the SSA found that 
the veteran was disabled, effective March 1992.  The primary 
diagnosis was osteoarthritis and the secondary diagnosis was 
hypertension. 

The veteran filed VA Form 29-0151, Application for Service-
Disabled Insurance, in December 2003.  On the application, 
the veteran reported that he was 5 feet 9 inches tall and 
weighed 185 pounds.  He reported dizzy or fainting spells; 
tuberculosis, bronchitis or pleurisy; mental or nervous 
disability; blood disorder; heart condition; and cancer, 
tumor or goiter.  He was born in September 1930.  

In March 2004, the veteran submitted VA Form 29-4364, 
Application for Service-Disabled Veterans Insurance.  On the 
application, the veteran reported that he was 5 feet 9 inches 
tall, weighed 190 pounds, and had mental or nervous disorders 
and high blood pressure.  He was born in September 1930. 

In correspondence, the veteran has contended in essence that 
VA has taken too long to adjudicate his claim.

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a) (West 
2002).

In order to be eligible for RH insurance; the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 (2007).  (The 
term good health means that the applicant is, from clinical 
or other evidence, free from any condition that would tend to 
weaken normal physical or mental functions or shorten life.)

The Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, in December 2003 the veteran filed a 
timely written application for RH insurance, based on a 
Separation 2003 grant of service connection for depression, 
bilateral hearing loss and tinnitus.  Thus, the sole question 
at issue is whether the veteran is in "good health," aside 
from his service connected disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

The veteran himself has contended that he has a variety of 
non-service-connected conditions, including dizzy or fainting 
spells; tuberculosis, bronchitis or pleurisy; blood disorder; 
heart condition; and cancer, tumor or goiter.  The report of 
an August 2003 VA psychiatric examination, based on a review 
of the veteran's claims file, notes a history of high blood 
pressure, arteriosclerotic heart disease and low back pain, 
among other conditions. 

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for his non-
service connected disabilities.  A January 2004 Underwriting 
Numerical Rating for Government Life Insurance gave the 
veteran a numerical rating of 640.  An April 2004 
Underwriting Numerical Rating for Government Life Insurance 
gave the veteran a numerical rating of 650.  The Ratings 
observe that the veteran has a variety of non-service-
connected conditions, such as limited motion cervical spine, 
back strain/arthritis, bronchitis, high blood pressure, chest 
pains, goiter, testicular surgery and brain tumor.  The 
veteran's April 2004 SSA determination found that he was 
disabled due to osteoarthritis and hypertension.  

The Board's own determination of the veteran's non-service-
connected conditions also shows a mortality ratio of risk in 
excess of 300, prohibiting a finding of "good health."  
Looking at only two of the veteran's conditions, severe 
osteoarthritis of the spine warrants a debit of 300 and chest 
pain warrants a debit of at least 25-50.  Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures.  As such, the veteran's application must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922 (West 
2002).  

In addition, a grant of Social Security disability benefits 
for osteoarthritis and hypertension would preclude a finding 
of good health, since the veteran was found to be totally 
disabled due to a non-service connected disability.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12i.  
Since the veteran is not in "good health" according to the 
Standards established by the Veteran in M29-1, part V, his 
claim for Service Disabled Veterans Insurance (RH) under 38 
U.S.C.A.§ 1922(a) must be denied.


ORDER

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a) is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


